Citation Nr: 1313358	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease of the bilateral knees, on a direct basis, or as secondary to the service-connected residuals of a right ankle injury.

3.  Entitlement to service connection for a bilateral foot disorder, on a direct basis, or as secondary to the service-connected residuals of a right ankle injury.

4.  Entitlement to service connection for a chronic right leg disorder.

5.  Entitlement to an initial compensable rating (evaluation) for a hammertoe of the right foot. 




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In this case, the Veteran initially requested to be afforded with a Board hearing on the August 2007 VA Form 9.  However, after failing to report to the first hearing and being rescheduled for another hearing, the Veteran asked that the hearing be cancelled and that his case be forwarded to the Board for adjudication based on the evidence of record.  See VA Form 119 dated in July 2010.  Therefore, the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704 (2012).  

The issues of entitlement to service connection for a low back disorder, a bilateral knee disorder, a bilateral foot disorder, and a chronic right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected hammertoe disability is manifested by hammertoe of all toes of the right foot for the entire rating period.


CONCLUSION OF LAW

The criteria for a 10 percent rating for service-connected hammertoes of the right foot are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.59, 4.71a, Diagnostic Code 5282 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the Veteran's initial rating appeal for service-connected hammer toe of the right foot, the Veteran is challenging the initial disability rating assigned following the grant of service connection in the May 2007 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with a VA medical examination in connection with the initial rating appeal in September 2011.  The medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the Veteran's initial rating claim.  The VA examiner took a thorough history of the disability from the Veteran, including history of onset, diagnosis, report of pain, worsening of pain, other symptoms and limitations, and treatment.  The VA examiner had adequate facts and data regarding the history and condition of the Veteran's disability.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's service-connected hammertoe disability since the most recent examination.  For these reasons, the Board finds that the medical examination report of record is adequate for rating purposes, and there is no need for further medical examination. 

Also, post-service treatment records adequately identified as relevant to the Veteran's initial rating claim have been obtained or otherwise submitted, and are associated with the record.  There are no treatment records pertinent to the Veteran's initial rating claim found in the Virtual VA folder.  Although the Veteran is reportedly in receipt of social security disability benefits and no records from the Social Security Administration (SSA) have been requested or obtained, the records are not shown to be relevant to the initial rating appeal.  The Board is awarding a higher initial rating of 10 percent for service-connected hammer toe of the right foot, which is the maximum schedular rating available under Diagnostic Code 5282 for hammer toe and has determined that there is no other applicable rating criteria which would afford the Veteran a higher rating.  There is no reasonable possibility that obtaining such records would aid in substantiating the Veteran's claim on a schedular basis.  The Board further notes that the Veteran has not alleged nor does the evidence show that the Veteran's hammer toe disability presents an exceptional or unusual disability picture such that extraschedular consideration is warranted, as explained below.  Therefore, there is no need to obtain the Veteran's records from SSA before deciding the initial rating appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Veteran has not made the RO or the Board aware of any other evidence relevant to the initial rating appeal that needs to be obtained. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the initial rating appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim decided herein.  In view of the foregoing, the Board will proceed with appellate review. 

Rating Hammertoe of the Right Foot

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The Board has thoroughly reviewed all the evidence in this case.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

In evaluating musculoskeletal disability, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In the May 2007 rating decision on appeal, service connection was established for hammertoe of the right foot, with a noncompensable (0 percent) disability rating effective March 2, 2006.  The Veteran has appealed the initial rating assigned by the RO for the service-connected hammertoe disability.  

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected hammertoes of the right foot are currently rated under Diagnostic Code 5282 for hammer toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2012).  Under Diagnostic Code 5282, a noncompensable rating is warranted for hammer toe of single toes.  A 10 percent rating, which is the maximum available under the diagnostic code, is warranted for hammertoe of all toes, unilateral without claw foot.  

At the outset, the Board notes that the Veteran is diagnosed with hallux valgus, in addition to hammer toe.  See September 2011 VA medical examination report.  The Court has held that, when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In consideration of the foregoing, and in an effort to give the Veteran the benefit of the doubt in this case, the Board has considered all the Veteran's symptoms and diagnoses involving the toes of the right foot in reaching its decision regarding entitlement to a higher initial rating when not easily distinguished. 

After reviewing the lay and medical evidence relevant to the rating period, the Board resolves reasonable doubt in the Veteran's favor in finding that the disability picture associated with the Veteran's hammer toe disability more closely approximates the criteria for a 10 percent rating throughout the period.  In this regard, the Board recognizes there is conflicting medical evidence of record regarding which toes of the right foot are affected by hammer toe and the number of toes affected by hammer toe.  For example, the September 2011 VA medical examination report notes that the Veteran's hammer toe disability only affected the great toe, second toe, and third toe on the right foot and the Veteran did not demonstrate a claw foot.  A January 2007 VA podiatry consult note alternatively notes that the Veteran's second, third, fourth, and fifth toes were all clinically plantarflexed.  Then, a September 2007 VA podiatry consult note shows flexion deformities on all toes of the right foot.  See also a June 2007 VA podiatry consult (noting that the Veteran objectively demonstrated contracted, semi-rigid digits of the foot).  Thus, the medical evidence during the rating period shows that the Veteran's hammer toe affects from three to all five digits on the right foot without evidence of claw foot.  

After consideration of the above, the Board finds that the evidence both for and against the material issue of whether the Veteran has hammertoe affecting all toes of the right foot is, at least, in relative equipoise.  Therefore, the Board resolves reasonable doubt in the Veteran's favor in finding that an initial rating of 10 percent is warranted for hammer toe of the right foot throughout the rating period.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This is the maximum rating available under Diagnostic Code 5282.  

Although the Board has considered whether the Veteran is entitled to a higher schedular rating under any other diagnostic code pertaining to the foot, the Board finds that the Veteran's hammertoe disability and the manifestations related thereto are most appropriately rated under Diagnostic Code 5282 for hammer toe.  There is no diagnostic code under which it would be more appropriate to evaluate the disability, to include Diagnostic Code 5284 regarding other foot injuries.  There is evidence of weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), metatarsalgia (Diagnostic Code 5279), or malunion/nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  The maximum rating for hallux valgus is 10 percent and as noted above, the symptoms regarding the toes on the right foot have been considered in determining that the maximum 10 percent rating is warranted.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's hammertoe of the right foot is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the newly assigned 10 percent disability rating, and no higher. 

Extraschedular Consideration

The Board has also considered whether extraschedular referral is warranted.  The Court has set forth a three-step analysis for determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  In the second step, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116.  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then, third, the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned 10 percent rating.  The Veteran has complained of hammer toe deformity, foot pain and numbness, increased foot pain with prolonged walking or standing, and the occasional use of orthotics with minimal benefit as a result of the hammer toe disability.  The Board has resolved reasonable doubt in the Veteran's favor in finding that a 10 percent rating is warranted for hammertoes affecting all toes of the right foot.  

Diagnostic Code 5282 for hammer toe does not delineate the symptomatology or functional impairment in the criteria and, instead, more generally considers the overall disability picture as it relates to the number of toes affected by hammer toe, without limitation of factors for consideration; therefore, the more specific findings and impairments may be considered when assessing the overall degree of severity for a rating under Diagnostic Code 5282.  The Board considered the overall impairment affecting the toes of the right foot and determined that a 10 percent schedular rating was warranted.  Regarding the Veteran's complaint of numbness of the right foot, the symptomatology is not shown to be related to the hammer toe disability.  At the September 2011 VA medical examination, the examiner noted that the Veteran had a normal neurovascular examination.  The Veteran is also shown suffer from nonservice-connected diabetic neuropathy, a nonservice-connected disability distinguishable from the Veteran's service-connected hammer toe of the right foot.  Therefore, in consideration thereof, the Board finds that manifestations of the Veteran's disability are fully contemplated in the currently assigned 10 percent rating under Diagnostic Code 5282.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's hammertoe disability, and referral for consideration of extraschedular rating is not necessary.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, neither the Veteran nor his representative has asserted unemployability due to service-connected disabilities.  Although the Veteran is shown to have been unemployed during the period at issue, the record indicates that it is a combination of several nonservice-connected disabilities that have potentially caused unemployability.  In the November 2012 Informal Hearing Presentation, the Veteran's representative asserted that a compensable rating is warranted for the hammertoe disability and made no assertion as to TDIU.  Therefore, as the issue of individual unemployability is not reasonably raised by the record, it is not part of the rating appeal.        


ORDER

A 10 percent rating for hammertoe of the right foot is granted for the entire rating period, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In July 2011, the Board remanded the issues of service connection for a low back disorder, a bilateral knee disorder, a foot disorder, and a right leg disorder for further evidentiary development.  In pertinent part, the Board ordered the agency of original jurisdiction (AOJ) to provide the Veteran with proper notice regarding the award of service connection on a secondary basis, obtain additional VA treatment records, and afford the Veteran with further medical examinations regarding his claimed low back, bilateral knee, bilateral foot, and right leg disabilities to include medical nexus opinions supported by a complete rationale.  Thereafter, the AOJ was to readjudicate the claims.  

Pursuant to the Board's Remand, the AOJ sent a notice letter to the Veteran in August 2011, which addressed how to establish service connection for the bilateral knee disability and bilateral foot disability on a secondary basis, and VA treatment records dated from September 2007 to August 2011 were obtained.  The Veteran also underwent VA medical examination in September 2011.  The claims were subsequently readjudicated in September 2012.   

Nonetheless, as pointed out by the Veteran's representative in the November 2012 Informal Hearing Presentation, the September 2011 VA medical opinions provided with respect to the Veteran's service connection claims for a low back disorder, bilateral knee disorder, and bilateral foot disorder are not adequate.  Regarding the Veteran's claimed low back disorder and bilateral foot disorder, the VA medical examiners provided inadequate rationale for the conclusions and did not address positive evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.)  The VA medical examiner did not address the secondary theory of aggravation in providing rationale for the medical opinion regarding the potential relationship between the Veteran's claimed bilateral foot disorder and the service-connected right ankle disability.  The Board further notes that the VA medical examiner did not provide a medical opinion on whether diagnosed chondromalacia of the knees was causally or etiologically related to service or, alternatively, was caused or aggravated by the Veteran's service-connected right ankle disability.  Therefore, the Board finds that the September 2011 medical examination was inadequate and a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the Veteran's service connection claim for a right leg disorder, the Board notes that the issue is inextricably intertwined with the service connection claim for a low back disability.  Therefore, the issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

As the Veteran is reportedly in receipt of social security disability benefits and the award of benefits is possibly based at least on some of the claimed disorders for service connection, those records should be also obtained on remand.  See 38 C.F.R. § 3.159(c)(2); see Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Accordingly, the issues of service connection for a low back disorder, a bilateral knee disorder, a bilateral foot disorder, and a right leg disorder are REMANDED for the following actions:

1.  Request from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the record.  

All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  After action (1) above has been accomplished, schedule the Veteran for a VA medical examination for his claimed low back disability, a bilateral knee disability, and a bilateral foot disability, unless it is determined that the medical opinions requested below may be provided without further medical examination.   

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must confirm that the record was reviewed in the examination report.  

1)  Low Back disorder:  Based on review of the record, the examiner should state, for each diagnosis, whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current low back disability was causally or etiologically related to service, to include consideration of the highlighted portion of a medical article submitted by the Veteran showing that degenerative lumbar spine stenosis is seen primarily in patients older than 60.

2)  Bilateral knee disorder:  Based on review of the record, the examiner should state, for each diagnosis, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current bilateral knee disability was causally or etiologically related to service, to include consideration of a September 1981 service treatment record showing an injury to the right knee and a March 1983 service treatment record showing bilateral knee pain.  

Based on review of the record, the examiner should also state, for each diagnosis, whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current bilateral knee disability was caused or aggravated by the service-connected right ankle injury residuals.  

3)  Bilateral foot disorder:  Based on review of the record, the examiner should state, for each diagnosis, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current bilateral foot disability was causally or etiologically related to service, to include consideration of the Veteran's self-report that he has suffered from bilateral foot pain for years.  

Based on review of the record, the examiner should also state, for each diagnosis, whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current bilateral foot disability was caused or aggravated by the service-connected right ankle injury residuals.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of aggravation as it is to find against it. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the examiner concludes that the Veteran's claimed disability has been aggravated by the service-connected right ankle injury residuals, the examiner should attempt to identify the baseline level of severity of the claimed disability before the onset of aggravation.

Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   If the examiner cannot answer any question posed without resorting to speculation, the examiner should so state, and explain why that is so.

3.  After any additional notification and/or development deemed necessary is undertaken, the issues of entitlement to service connection for a low back disability, a bilateral knee disability, a bilateral foot disability, and a chronic right leg disability should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and the representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

This case is being REMANDED for further evidentiary development.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


